Title: To George Washington from John Ruddock, 16 July 1777
From: Ruddock, John
To: Washington, George



May it Please your Excellency
Fish Kill [N.Y.] July 16th 1777

In Obedience to your Excellencys order I’ve sent the Hoble Genl Schuylar at Albany Ninty Boxes of Musket Ball Containing Nine Thousand Four Hundred & thirty weight, Suitable for French Arms Muskets & Militia, With thirty Four Reams of Musket Cartridge Paper. Colo: Hughes Let me Know that hed Receivd Counter Orders from your Excellency that the powder must not that there was a Sufficiency Gone from some other Quarter, In Consequence of the Above Counter Orders the powder was Returnd. I am with the Greatest Esteem Your Excellencys Obdt Servte

John Ruddock D.C.M.S.

